Name: Council Decision (EU) 2017/2261 of 30 November 2017 on the position to be adopted, on behalf of the Union in the Joint Ministerial Committee and the Joint Cooperation Committee established by the Strategic Partnership Agreement between the European Union and its Member States, of the one part, and Canada of the other part, as regards the adoption of the Rules of Procedure of the Joint Ministerial Committee, and the Terms of Reference of the Joint Cooperation Committee and sub-committees
 Type: Decision
 Subject Matter: America;  EU institutions and European civil service;  cooperation policy;  European construction;  politics and public safety
 Date Published: 2017-12-08

 8.12.2017 EN Official Journal of the European Union L 324/41 COUNCIL DECISION (EU) 2017/2261 of 30 November 2017 on the position to be adopted, on behalf of the Union in the Joint Ministerial Committee and the Joint Cooperation Committee established by the Strategic Partnership Agreement between the European Union and its Member States, of the one part, and Canada of the other part, as regards the adoption of the Rules of Procedure of the Joint Ministerial Committee, and the Terms of Reference of the Joint Cooperation Committee and sub-committees THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 212(1), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission and the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) The Strategic Partnership Agreement between the European Union and its Member States, of the one part, and Canada, of the other part (1) (the Agreement) was signed in Brussels on 30 October 2016 and has been applied provisionally since 1 April 2017. (2) Article 27(2) and (3) of the Agreement establish a Joint Ministerial Committee, and a Joint Cooperation Committee to facilitate the implementation of the Agreement. (3) Article 27(2)(b)(iv) of the Agreement provides that the Joint Ministerial Committee is to adopt its own Rules and Procedures and Article 27(3)(c) of the Agreement provides that the Joint Cooperation Committee is to agree on its own Terms of Reference. Article 27(3)(b)(viii) provides that the Joint Cooperation Committee is to establish sub-committees to assist it in the performance of its duties. (4) Article 27(2)(b)(ii) of the Agreement provides that the Joint Ministerial Committee is to be co-chaired by the Minister of Foreign Affairs of Canada and the High Representative of the Union for Foreign Affairs and Security Policy. Article 27(3)(c) provides that the Joint Cooperation Committee is to be co-chaired by one senior official from Canada and one senior official from the Union. (5) In order to ensure the effective implementation of the Agreement, the Rules of Procedure of the Joint Ministerial Committee and the Terms of Reference of the Joint Cooperation Committee and of its sub-committees should be adopted. (6) The position of the Union in the Joint Ministerial Committee and the Joint Cooperation Committee should therefore be based on the attached draft texts of the Rules of Procedure of the Joint Ministerial Committee and the Terms of Reference of the Joint Cooperation Committee and of its sub-committees, HAS ADOPTED THIS DECISION: Article 1 1. The position to be adopted on behalf of the Union in the EU-Canada Joint Ministerial Committee shall be based on the text of the Rules of Procedure of the Joint Ministerial Committee attached to this Decision. 2. The position to be adopted on behalf of the Union in the EU-Canada Joint Cooperation Committee shall be based on the text of the Terms of Reference of the Joint Cooperation Committee and sub-committees attached to this decision. Article 2 This Decision is addressed to the Commission and the High Representative of the Union for Foreign Affairs and Security Policy. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 30 November 2017. For the Council The President K. SIMSON (1) Strategic Partnership Agreement between the European Union and its Member States, of the one part, and Canada, of the other part (OJ L 329, 3.12.2016, p. 45). ANNEX DECISION OF THE JOINT MINISTERIAL COMMITTEE of ¦ adopting its Rules of Procedure THE EU-CANADA JOINT MINISTERIAL COMMITTEE, Having regard to the Strategic Partnership Agreement between the European Union and its Member States, of the one part, and Canada, of the other part (the Agreement), and in particular Article 27 thereof, Whereas: (1) In accordance to Article 30(2) of the Agreement, parts of the Agreement have been applied provisionally since 1 April 2017. (2) Pursuant to Article 27(2)(b)(iv) of the Agreement the Joint Ministerial Committee is to adopt its Rules of Procedure, HAS DECIDED AS FOLLOWS: The Rules of Procedure of the Joint Ministerial Committee, as set out in the Annex, are hereby adopted. Signed at ¦, ¦. For the EU-Canada Joint Ministerial Committee The co-chairs ANNEX Rules of Procedure of the Joint Ministerial Committee Tasks The Joint Ministerial Committee (JMC) will perform the following tasks: (a) take stock of the state of the relationship on the basis of the annual report submitted by the Joint Cooperation Committee (JCC); (b) make recommendations in relation to the work of the JCC including on new areas for future cooperation; (c) take decisions with the approval of the Parties to the Agreement; (d) make recommendations on any disputes arising from the implementation of this Agreement, in accordance with Article 28 of the Agreement. Chair, Composition and Participants 1. The JMC will be co-chaired by the Minister of Foreign Affairs of Canada and the High Representative of the Union for Foreign Affairs and Security Policy. 2. Each Party to the Agreement will inform the secretariat of the composition of its delegation, before each meeting of the JMC. 3. The co-chairs may invite experts or representatives of other bodies to the meeting to act as observers or to provide information on a particular subject. Meetings 1. The JMC will meet on an annual basis or as mutually approved as circumstances require. Meetings of the JMC will be held in the European Union and Canada alternately, or in any other location jointly approved by the Co-Chairs, on a date fixed by joint approval. 2. The meetings of the JMC will be held behind closed doors, unless the co-chairs, with approval from the Parties to the Agreement, decide that the meeting will be public. Secretariat 1. A representative of the European External Action Service and a representative of Global Affairs Canada will act jointly as secretaries of the JMC. Relevant communications to and from the co-chairs will be forwarded to the secretaries. 2. The secretariat will ensure regular contacts, including by videoconference, ahead of the JMC meetings to take stock of thematic dialogues that may have taken place prior to the holding of the JMC. The content of these exchanges will feed into the agenda of the JMC's meeting. Agendas for meetings 1. The secretariat of the host Party to the Agreement will draw up a provisional agenda for each meeting. The provisional agenda will be sent, together with any relevant documents, to the Parties to the Agreement at least 15 working days before the beginning of the meeting, unless circumstances do not allow it. 2. The agenda will be approved by the co-chairs and will be adopted by the JMC at the beginning of each meeting. Items other than those appearing on the provisional agenda may be put on the agenda if the co-chairs so decide. Joint Ministerial Declaration The Parties to the Agreement will approve a JMC Declaration at the end of each meeting. This will be made public and may incorporate any recommendations approved by the Parties to the Agreement. Decisions and recommendations 1. The JMC may take decisions or make recommendations in order to attain the objectives of the Agreement. 2. Decisions and recommendations of the JMC will be adopted by joint approval of the Parties to the Agreement and will be communicated on the EU side, to as appropriate, the General Secretariat of the European Commission, the European External Action Service, the Permanent Representations of the Member States to the European Union, the General Secretariat of the Council of the EU and on the Canadian side to the appropriate Canadian authorities. 3. Decisions will be adopted following completion by the Parties to the Agreement of their respective internal procedures in accordance with their laws and regulations. 4. Decisions and recommendations of the JMC will be recorded in two valid copies signed by the co-chairs. 5. In case of urgency, decisions and recommendations can be adopted outside a formal meeting of the JMC by means of a written procedure. Such decisions and recommendations will need to be communicated to the Parties to the Agreement. Expenses 1. Each Party to the Agreement will bear the expenses it incurs as a result of participating in the meetings of the JMC, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure. 2. Each Party to the Agreement will bear the expenses it incurs in connection with interpreting at meetings and translation. 3. The host Party to the Agreement will bear the expenses of organising meetings and reproduction of documents. Confidentiality When a Party to the Agreement submits information designated as confidential to the JMC, the other Party will treat the information as such. Amendment of the Rules of Procedure These Rules of Procedure may be amended in accordance with the provision on Decisions and Recommendations. Terms of Reference of the Joint Cooperation Committee and sub-committees THE EU-CANADA JOINT COOPERATION COMMITTEE, Having regard to the Strategic Partnership Agreement between the European Union and its Member States, of the one part, and Canada, of the other part (the Agreement), and in particular Article 27 thereof, Whereas: (1) In accordance to Article 30(2) of the Agreement, parts of the Agreement have been applied provisionally since 1 April 2017. (2) Pursuant to Article 27(3)(c) of the Agreement the Joint Cooperation Committee adopts its Terms of Reference. (3) Pursuant to Article 27(3)(b) (viii) the Joint Cooperation Committee can establish sub-committees to allow for expert level discussions on the key areas falling within the scope of the Agreement, HAS APPROVED AS FOLLOWS: The Terms of Reference of the Joint Cooperation Committee, as set out in the Annex, are hereby adopted. Signed at ¦, ¦. For the EU-Canada Joint Cooperation Committee The co-chairs ANNEX Terms of Reference of the Joint Cooperation Committee Tasks The Joint Cooperation Committee (JCC) will perform the following tasks: (a) recommend priorities in relation to cooperation between the Parties to the Agreement; (b) monitor the developments in the strategic relationship between the Parties to the Agreement; (c) exchange views and make suggestions on any issues of common interest; (d) make recommendations for efficiencies, greater effectiveness and synergies between the Parties to the Agreement; (e) ensure that this Agreement operates properly; (f) provide an annual report to the JMC on the state of the relationship that the Parties to the Agreement shall make public; (g) deal appropriately with any matter under this Agreement referred to it by the Parties to this Agreement; (h) establish sub-committees to assist it in the performance of its duties. These sub-committees should, however, not duplicate bodies established under other agreements between the Parties to the Agreement; (i) consider situations where either Party to the Agreement deems its interests have been or could be adversely affected by decision-making processes in areas of cooperation not governed by a specific agreement. Composition, Chair and Participants 1. The JCC will be composed of representatives of the Parties. 2. The JCC will be co-chaired by one senior official from the European External Action Service and one from Global Affairs Canada respectively. 3. Each Party to the Agreement will inform the co-chairs of the composition of its delegation before each meeting of the JCC. 4. The co-chairs may invite experts or representatives of other bodies to the meeting to act as observers or to provide information on a particular subject. Meetings 1. The JCC will meet annually, or as jointly approved. Meetings of the JCC will be convened by the co-chairs. Meetings will be held in the European Union and Canada alternately, on a date determined by joint approval. Special meetings of the JCC may be held at the request of either Party to the Agreement. 2. With the co-chairs approval, these special meetings of the JCC may exceptionally be held by means of video- or teleconference. 3. The meetings of the JCC will be held behind closed doors, unless the co-chairs, with approval from the Parties to the Agreement, decide that the meeting will be public. Secretariat A representative of the European External Action Service and a representative of Global Affairs Canada will act jointly as secretaries to the JCC. Relevant communications to and from the co-chairs will be forwarded to the secretaries. Agendas for meetings 1. The secretariat of the host Party to the Agreement will draw up a provisional agenda for each meeting in consultation with the other secretariat. The provisional agenda will be sent, together with any relevant documents, to the Parties to the Agreement, at least 15 working days before the beginning of the meeting. The co-chairs may, with approval from the Parties to the Agreement if necessary, set a different time limit for a particular meeting. 2. Either Party to the Agreement may request the secretariat to put an item on the agenda. The provisional agenda will include all items in respect of which the secretariat has received such a request not later than 21 working days before the date of the meeting. 3. The agenda will be approved by the co-chairs and will be adopted by the JCC at the beginning of each meeting. Items other than those appearing on the provisional agenda may be put on the agenda if the co-chairs so approve. 4. The Parties to the Agreement will ensure regular contacts, including by videoconference, ahead of the JCC meeting to take stock of thematic and geographical dialogues that may have taken place prior to the meeting. The content of these exchanges will feed into the agenda of the JCC. Minutes 1. The co-chairs will sum up the conclusions reached by the JCC at each meeting. The two secretariats will approve the draft minutes on the basis of those conclusions. The first draft of the minutes will be proposed by the host secretariat within 15 working days following the date of the meeting. 2. The Parties to the Agreement will approve the draft within 30 working days following the date of the meeting or by a date approved by the Parties to the Agreement. Once the Parties to the Agreement have approved the draft minutes, two original copies will be signed by the co-chairs by hand or electronically. Recommendations 1. Recommendations of the JCC will be adopted by joint approval of the Parties to the Agreement and will be included in the joint minutes. The minutes will be communicated on the EU side, to as appropriate, the General Secretariat of the European Commission, the European External Action Service, the General Secretariat of the Council of the EU, the Permanent Representations of the Member States to the European Union and on the Canadian side to the appropriate Canadian authorities. 2. The JCC will make related recommendations on any disputes arising from the implementation of this Agreement. Such recommendations will be made in accordance with Article 28 of the Agreement. Annual report to the Joint Ministerial Committee 1. The secretariat will ensure that an annual report on the state of the relationship is prepared and is transmitted to the Parties to the Agreement at least 15 working days before the JCC. 2. The JCC will approve the annual report to be provided to the JMC. The report will then be made public. Expenses 1. Each Party to the Agreement will bear the expenses it incurs as a result of participating in the meetings of the JCC, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure. 2. Each Party to the Agreement will bear the expenses it incurs in connection with interpreting at meetings and translation. 3. The host Party to the Agreement will bear the expenses in connection with the organisation of meetings and reproduction of documents. Establishment of sub-committees 1. The JCC may establish sub-committees to assist it in the performance of its duties. The sub-committees will report to the JCC after each of their meetings and will not duplicate bodies established under other agreements between the Parties to the Agreement. 2. The JCC may abolish any existing sub-committees, define or amend their Terms of Reference or to set up further sub-committees. Confidentiality When a Party to the Agreement submits information designated as confidential to the JCC, the other Party will treat the information as such. Amendment of the Terms of Reference These Terms of Reference may be amended in accordance with Article 27(3)(c) of the Agreement. Sub-committees 1. The sub-committees of the Joint Cooperation Committee (JCC) (the sub-committees) may discuss the implementation of the Agreement in the areas it covers. They may also discuss subjects or specific projects related to the relevant area of bilateral cooperation, including the interpretation of the Agreement. 2. The sub-committees will work under the authority of the JCC. They will report and transmit their minutes and conclusions to the co-chairs of the JCC within 20 working days after each meeting. 3. The sub-committees will be composed of representatives of the Parties to the Agreement. 4. The sub-committees may invite experts to their meetings and may hear them regarding specific points on the agenda. 5. The sub-committees will be co-chaired by the Parties to the Agreement. 6. Each sub-committee will decide on how the secretarial duties are assigned in order to ensure the timely submission of reports to the JCC. 7. The sub-committees will meet whenever circumstances require, on the basis of a written request from either Party to the Agreement. Each meeting will be held at a place and date commonly approved by the Parties to the Agreement. Meetings may also take the form of a videoconference. 8. The meetings of the sub-committees will be held behind closed doors, unless the co-chairs, with the approval of the Parties to the Agreement, decide that the meeting will be public. 9. The Parties to the Agreement will jointly approve the agenda for the sub-committee meetings. 10. The Parties to the Agreement will jointly draw up draft minutes of each sub-committee meeting.